Citation Nr: 9930407	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for PTSD and hypertension.  The 
notice of disagreement only as to the issue of entitlement to 
service connection for PTSD was submitted in December 1997.  
The statement of the case was issued in December 1997.  A 
substantive appeal was received in February 1998.  A hearing 
was held in March 1999 before the member of the Board sitting 
at the RO. 

REMAND

The veteran seeks service connection for PTSD.  

In June 1999, he testified that he had received treatment for 
PTSD from Dr. Jonathan Lewis since October 1997.  He also 
indicated that he had received psychiatric treatment at the 
VA since 1996 and had received a diagnosis of PTSD.  In 
addition, he indicated he had been seen by Dr. Estock.  In 
July 1999, the veteran submitted a statement from Dr. David 
Estock which noted diagnoses including PTSD.  The Board finds 
that all VA records should be obtained before a decision is 
entered as they are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The private treatment 
records identified by the veteran must also be obtained. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
inform him that he should obtain and 
submit copies of his private medical 
records from Dr. David Estock and Dr. 
Jonathan Lewis.
2.  The RO should obtain copies of all 
the veteran's VA treatment records, which 
are not currently in the claims file, 
concerning psychiatric treatment of the 
veteran including all his records from 
the VA Medical Center, Wilmington, 
Delaware.  All records obtained should be 
associated with the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be adjudicated 
by the RO.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












